 In the Matterof LADISH DROP FORGECOMPANYandINTERNATIONALBROTHERHOOD OF BLACKSMITHS, DROP FORGERS & HELPERS(AFL),AND INTERNATIONAL ASSOCIATION OF MACHINISTS(AFL)Case No. 13-R-2453SUPPLEMENTAL DECISIONANDAMENDED CERTIFICATION OF REPRESENTATIVESApril 14, 1945On August 21, 1944, the Board issued its Decision and Direction ofElections1 in the above-entitled proceedings wherein it directed elec-tions in two units found to be appropriate to determine whether ornot the employees in said units desired to be represented jointly byInternational Brotherhood of Blacksmiths, Drop Forgers & Helpers(AFL), herein called the Blacksmiths, and International Associationof Machinists (AFL), herein called the IAM. On September 19,1944,elections were conducted in said units.On October 24, 1944, in aSupplemental Decision and Second Direction of Elections,2 the Boardset aside the elections of September 19, inasmuch as the elections werenot conducted in accordance with the Direction of Elections.3OnNovember 17, 1944, elections were conducted pursuant to the SecondDirection, and, on November 27, 1944, the above-named labor organiza-tions were certified jointly as the exclusive bargaining representativeof the employees in each of the appropriate units for the purposes ofcollective bargaining.On March 5, 1945, the Company, the Black-smiths, and the IAM requested that the Board amend its certificationof November 27, 1944, by severing the joint representation of theabove-entitled unions for the two bargaining units found to beappropriate.1 57 N. L.R. B 1468.2 58 N.L R B 1316.The ballots used in the elections made it impossible to determine whether or not theemployees in the two appropriate units desired to be represented jointly by the two partici-pating labor organizations61 N. L R. B., No. 79.572 LADISH DROP FORGE COMPANY573Since it appears that the proposed amendments could not affectthe results of the elections,' we shall grant the request of the parties.5AMENDED CERTIFICATIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Sections 9 and 10, of National LaborRelations Board Rules and Regulations-Series 3, as amended,IT IS HEREBY CERTIFIED that the following organizations have beendesignated and selected by a majority of the, employees of LadishDrop Forge Company, Cudahy, Wisconsin, in the units heretoforefound to be appropriate and set forth below, excluding, however, ineach instance, in addition to others specifically mentioned therein,clerical employees, janitors, sweepers, and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effeckively recommend suchaction, as their representatives for the purposes of collective bargain-ing with respect to rates of pay, wages, hours of employment, andother conditions of employment :1.InternationalAssociation ofMachinists, affiliatedwith theAmerican Federation of Labor, has been designated and selected by amajority of all employees of the Company in its maintenance andrepair department, excluding watchmen, matrons, and charwomen;and2. International Brotherhood of Blacksmiths, Drop Forgers RHelpers, affiliated with the American Federation of Labor, has beendesignated and selected by a majority of all employees of the Com-pany in its steel stores department and its forge shop, excluding the,liaisonman in the steel stores department and the safety inspectorin the forge shop.4The elections conducted on September 19, 1944,which the Board set aside,expressedthe desire of a majority of the employees involved and eligibleto vote tobe representedby the Blacksmiths and the IAM, respectively,in the mannerproposed5The following amendment to the certification issued November 27, 1944, shall beeffectiveonly as an amendmentas of thatdate,none pro tune.639678-45-vol. 61-38